Citation Nr: 0902110	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  04-33 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 19, 
2000, for a 100 percent rating for bronchial asthma with 
emphysema.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from April 1972 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which assigned a 100 percent rating for 
bronchial asthma with emphysema effective September 19, 2000.  
The veteran disagreed with this decision in January 2004, 
seeking an effective date earlier than September 19, 2000, 
for the 100 percent rating.  He perfected a timely appeal in 
September 2004 and requested a Central Office Board hearing; 
however, in July 2007, the veteran withdrew his Board hearing 
request.  See 38 C.F.R. § 20.704 (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's original claim of service connection for 
bronchial asthma with emphysema was date-stamped as received 
by the RO on May 22, 1980; in a rating decision dated on 
September 17, 1980, the RO granted service connection for 
bronchial asthma and assigned a 10 percent rating effective 
May 22, 1980; although the veteran disagreed with this 
decision in November 1980, he did not perfect an appeal.

3.  In a letter date-stamped as received by the RO on 
January 22, 1981, the veteran requested an increased rating 
for bronchial asthma.

4.  In a rating decision dated on May 13, 1981, the RO 
assigned a 30 percent rating for bronchial asthma effective 
May 22, 1980; this decision was not appealed.

5.  In statements on a VA Form 21-4138 date-stamped as 
received by the RO on September 19, 2000, the veteran 
requested an increased rating for bronchial asthma.

6.  In a rating decision dated on February 10, 2001, the RO 
denied the veteran's increased rating claim for bronchial 
asthma; after the veteran perfected a timely appeal, the 
Board granted a 100 percent rating for bronchial asthma in a 
decision dated on August 19, 2003.

7.  The veteran has been in receipt of a 100 percent rating 
for bronchial asthma since September 19, 2000.

8.  Prior to September 19, 2000, the veteran's service-
connected bronchial asthma was manifested by, at worst, an 
FEV-1 of 56 to 70 percent predicted, an FEV-1/FVC of 56 to 
70 percent, or DLCO (SB) 56 to 65 percent predicted.

9.  Since September 19, 2000, the veteran's service-connected 
bronchial asthma is manifested by an FEV-1 less than 
40 percent predicted, DLCO(SB) less than 40 percent 
predicted, and episodes of acute respiratory failure. 


CONCLUSION OF LAW

The criteria for an effective date earlier than September 19, 
2000, for a 100 percent rating for bronchial asthma with 
emphysema have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 
5111 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.4(b)(1), 
3.31, 3.105(a), 3.151(a), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The veteran's earlier effective date claim is a 
"downstream" element of the RO's grant of a 100 percent 
rating for service-connected bronchial asthma effective 
September 19, 2000, in the currently appealed rating decision 
issued in September 2003.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  Here, the RO could not have provided 
pre-adjudication VCAA notice for the originating issue of 
service connection for bronchial asthma because that claim 
was filed in May 1980, well before the enactment of the VCAA.

As will be explained below, the evidence does not support 
assigning an effective date earlier than September 19, 2000, 
for a 100 percent rating for bronchial asthma.  Thus, any 
failure to notify and/or develop this claim under the VCAA 
cannot be considered prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  In December 2006, the veteran notified VA 
that he had no further information or evidence to submit in 
support of his claim.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the veteran's 
earlier effective date claim is being denied herein, such 
matters are moot.  In any event, however, the veteran was 
provided with notice of the Dingess requirements in a March 
2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  Thus, the Board finds that VA met its duty 
to notify the appellant of his rights and responsibilities 
under the VCAA.

Although complete content-complying notice was not provided 
prior to the September 2003 RO decision which is the subject 
of the current appeal, the claimant has had the opportunity 
to submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  His earlier 
effective date claim was readjudicated in a Supplemental 
Statement of the Case issued in December 2006.  The veteran 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  Because the veteran's 
earlier effective date claim is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the veteran's claims file; the veteran does not contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that he is entitled to an effective date 
earlier than September 19, 2000, for a 100 percent rating for 
service-connected bronchial asthma with emphysema.

In general, the effective date for an increased rating will 
be the date of receipt of claim, or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(o)(1). For an increase 
in disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within 1 year from such date; otherwise, the 
effective date is the date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. 
App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 
(1992).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 
C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred. VA's General Counsel said this section was 
intended to be applied in those instances where the date of 
increased disablement can be factually ascertained with a 
degree of certainty.  It was noted that this section was not 
intended to cover situations where disability worsened 
gradually and imperceptibly over an extended period of time.

As relevant to the veteran's earlier effective date claim, 
under DC 6602-6603, a 30 percent rating is assigned for 
bronchial asthma with pulmonary emphysema with an Forced 
Expiratory Volume in one second (FEV-1) of 56 to 70 percent 
predicted; or the ratio of FEV-1 to Forced Vital Capacity 
(FEV-1/FVC) of 56 to 70 percent; or Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of 56 to 65 percent predicted.  A 60 percent rating is 
assigned for bronchial asthma with pulmonary emphysema with 
an FEV-1 of 40 to 55 percent predicted; or an FEV-1/FVC of 40 
to 55 percent; or DLCO (SB) of 40 to 55 percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit); or daily inhalational or oral 
bronchodilator therapy; or inhalational anti-inflammatory 
medication.  A 100 percent rating is assigned for bronchial 
asthma with pulmonary emphysema with an FEV-1 less than 
40 percent predicted; or an FEV-1/FVC less than 40 percent; 
or DLCO(SB) less than 40 percent predicted; or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); or cor pulmonale 
(right heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or episodes of acute respiratory failure; 
or requires outpatient oxygen therapy.  See 38 C.F.R. § 4.97, 
DC 6602-6603 (2008).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello, 3 Vet. App. at 199.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. 
§ 3.155(a).  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA or evidence 
from a private physician will be accepted as an informal 
claim for benefits.  In the case of examination by VA, the 
date of examination will be accepted as the date of receipt 
of a claim.  The provisions of the preceding sentence apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously been 
established, or when a claim specifying the benefit sought is 
received within one year from the date of such examination.  
In the case of evidence from a private physician, the date of 
receipt of such evidence by VA will be accepted as the date 
of the claim.  Id.

The veteran's original claim of service connection for 
bronchial asthma with emphysema was date-stamped as received 
by the RO on May 22, 1980.

The veteran's service medical records show that, at his 
enlistment physical examination in September 1971, he denied 
any relevant medical history.  Clinical evaluation was 
normal.  A chest x-ray was negative.

In April 1972, chest x-ray was normal.

In an August 1973 letter, Thomas P. Murphy, Jr., M.D., stated 
that he had treated the veteran from 1964 to 1966 for asthma.

Following outpatient treatment in September 1973, the 
impression was possible asthmatic episode related to 
medication.  Pulmonary function testing in October 1973 
showed a FEV-1 of 87 percent predicted.

A Medical Board in November 1973 found that the veteran's 
bronchial asthma existed prior to service and was exacerbated 
by active service.  The veteran complained to the Medical 
Board of episodes of asthma, particularly in the morning.  He 
reported a pre-service history of bronchial asthma which 
recurred after being inducted in to active service.  "He 
found it impossible at times to perform his duties because of 
shortness of breath and fatigue."  Physical examination 
showed a clear chest to auscultation and percussion.  Chest 
x-ray was within normal limits.  The Medical Board concluded 
that the veteran was incapacitated "in that he is not able 
to perform vigorous physical activity or stand duty in a cold 
or damp environment."  A Physical Evaluation Board 
determined in December 1973 that the veteran was unfit 
because of bronchial asthma.

On VA examination in August 1980, chest x-ray was normal.  
Pulmonary function testing showed very slight reduction of 
forced vital capacity and forced expiratory volume.  The 
veteran's FVC was 94 percent of predicted and his FEV-1 was 
88 percent of predicted.  The diagnoses included chronic 
recurrent moderately severe bronchial asthma.  

As noted above, in a rating decision dated on September 17, 
1980, the RO granted service connection for bronchial asthma 
and assigned a 10 percent rating effective May 22, 1980; 
although the veteran disagreed with this decision in November 
1980, he did not perfect an appeal.

Also as noted above, in a letter date-stamped as received by 
the RO on January 22, 1981, the veteran requested an 
increased rating for bronchial asthma.

On VA examination in April 1981, the veteran reported no 
significant change since his prior VA examination although he 
continued to have intermittent attacks of bronchial asthma 
which he described as shortness of breath associated with 
coughing and wheezing.  His most recent severe attack had 
occurred in March 1981 and had lasted about 2 hours.  Using 
Primatene mist provided some relief of these symptoms.  The 
veteran also continued to take medication for his bronchial 
asthma.  Physical examination showed a slight hyperemia of 
the nasal mucosa which appeared very dry, no nasal discharge, 
slightly obstructed nasal passages, especially on the left, 
adequate breathing, some hyper-resonance to percussion over 
the lung fields, and inspiratory rales on auscultation 
throughout the lung fields that did not clear on coughing.  
Chest x-ray was negative.  Pulmonary function testing showed 
a decrease in forced expiratory volume.  The veteran's FEV-1 
was 76 percent predicted.  The diagnoses included chronic 
moderately severe bronchial asthma with no significant change 
in symptomatology since prior examination.

As noted above, in a rating decision dated on May 13, 1981, 
the RO assigned a higher 30 percent rating for bronchial 
asthma.  This decision was issued to the veteran in June 1981 
and was not appealed.

In statements on a signed VA Form 21-4138 date-stamped as 
received by the RO on September 19, 2000, the veteran 
requested an increased rating for bronchial asthma.

On VA examination in November 2000, the veteran complained 
that, after exercising, he became weak and shortness of 
breath.  His shortness of breath had been "rather marked" 
and had worsened in the last 2 years.  His treatment 
consisted of use the of an atomizer and oral tablets of 
bronchodilators.   The veteran reported that his x-rays were 
consistent with emphysema.  He reported missing a lot of work 
due to his breathing problems.  "Some days there is more 
shortness of breath and some days less."  He had a slight 
hacking cough.  He denied any pneumonia.  Physical 
examination showed clear lungs "although he just had a 
bronchodilator" without wheezing or rhonchi.  Pulmonary 
function testing  showed the veteran's pre-bronchodilator 
FEV-1 was 74 percent predicted, and his FEV-1/FVC was 
70 percent.  Post-bronchodilator, the veteran's FEV-1 was 
82 percent predicted, and his FEV-1/FVC was 76 percent.  The 
VA examiner stated that the veteran's "pulmonary problem is 
considerably worse than it was."  The impressions included 
true bronchial asthma and pulmonary emphysema secondary to 
bronchial asthma.

On VA outpatient treatment in December 2000, the veteran 
reported that he was using his Albuterol inhaler "a lot."  
Objective examination showed that his lungs were clear to 
auscultation bilaterally.

On March 5, 2003, the veteran complained of recent yellow 
drainage from his sinuses and coughing a yellow sputum.  His 
history included asthma.  His medications included an 
Albuterol inhaler.  Physical examination showed scattered 
inspiratory and expiratory wheezes.  The assessment included 
asthma/chronic obstructive pulmonary disease (COPD) with 
acute bronchitis.
 
On March 7, 2003, the veteran returned, complaining of an 
asthma attack the night before.  He was wheezing and using 
his inhaler.  Chest x-ray showed old granulomatous disease 
and no active infiltrates in the chest.  Physical examination 
showed diffuse wheezing in the lungs.  The assessment was 
asthma exacerbation.  The veteran was given a short dose of 
steroids to control his asthma flare-up.

In April 2003, the veteran reported that "he feels okay."  
He had a long-standing history of bronchial asthma "for 
roughly six years."  He also reported 3 visits to the 
emergency room where he received short doses of steroids to 
control his asthma flare-ups.  He was not taking any steroids 
by mouth currently and his steroid inhaler was empty.  He 
only was taking Serevent and Albuterol as needed.  Physical 
examination showed good air entry in the lungs bilaterally 
with minimal wheezing and no rales.  The assessment included 
bronchial asthma/COPD which was stable.

In May 2003, the veteran complained of a cough for the past 
4 days.  Objective examination showed bilateral air entry 
with expiratory wheezing.  The assessment included asthma 
exacerbation.  The veteran received a short course of 
steroids and was advised to continue using his inhaler.

In June 2003, the veteran's complaints included bronchial 
asthma.  Physical examination showed good air entry with 
minimal wheezing bilaterally and no rales.  The assessment 
included bronchial asthma/COPD.

On VA examination in July 2003, the veteran complained of 
shortness of breath "all the time."  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records.  The veteran reported taking two puffs of 
Albuterol, two puffs of salmeterol, two puffs of flunisolide 
and two sprays of beclomethasone in each nostril.  "Despite 
this treatment, periodically he goes to the Emergency Room 
for treatment."  The veteran reported experiencing "a bad 
asthma attack" 4 times a month.  He did not have any cor 
pulmonale.  His chest x-ray showed old granulomatous disease.  
Physical examination showed decreased breath sounds and 
diffused scattered rhonchi in the lungs.  Pulmonary function 
testing showed a moderate obstructive ventilatory defect with 
no response to bronchodilators.  The veteran's FEV-1 was 
49 percent predicted, his FEV-1/FVC was 85 percent, and his 
DLCO (SB) was 38 percent predicted.  The VA examiner stated 
that the veteran's severe bronchial asthma "has especially 
become worse in the last two years.  The veteran is totally 
and permanently disabled."  The diagnoses included severe 
bronchial asthma.

As noted above, in September 2003, the Board determined that 
the veteran's service-connected bronchial asthma with 
emphysema met the criteria for a 100 percent rating.  In the 
currently appealed rating decision issued later in September 
2003, the RO assigned a 100 percent rating for bronchial 
asthma effective September 19, 2000.  In the narrative for 
this rating decision, the RO concluded that September 19, 
2000, was the appropriate effective date for a 100 percent 
rating for bronchial asthma because that was the date that VA 
had received the veteran's increased rating claim for 
bronchial asthma.

On VA outpatient treatment in December 2003, the veteran 
reported that he had received a home nebulizer and was 
"doing better with it."  His history included bronchial 
asthma.  Objective examination showed good air entry with 
mild wheezing bilaterally and no rales.  The assessment 
included bronchial asthma//COPD which was stable on Albuterol 
and use of a home nebulizer.

A review of records from North Hills Hospital, North Richland 
Hills, Texas, dated in December 2004 show that the veteran 
presented to the emergency room (ER) at this facility with 
impending respiratory failure.  His history included COPD but 
he was intubated before any history could be taken from him.  
He apparently had been short of breath and was using 
Combivent at home.  His family called the paramedics when his 
shortness of breath continued to worsen.  The paramedics 
found the veteran to be very short of breath, dyspneic at 
rest, and only one word speech dyspnea.  When he arrived at 
the ER, "it was clear to the ER physician that [the veteran]  
has impending respiratory failure and [he] was quickly 
intubated."  At that point, it was discovered that the 
veteran's lungs "had severe bronchospasm to the point where 
manual bag ventilation was necessary.  The [veteran] was 
attempted to be placed on a ventilator however the ventilator 
was unable to overcome his airway pressures."  A 
pulmonologist was called and found the veteran to have severe 
COPD exacerbation "status asthmaticus" and ventilatory 
failure.  He also had severe bronchospasm.  While 
hospitalized, the veteran's respiratory pressure came down 
and he was placed on a ventilator.  When examined, the 
veteran was in the intensive care unit and had "quite 
labored" breathing.  Physical examination showed obvious 
labored breathing on the ventilator, poor breath sounds 
bilaterally with tight chest and bilateral wheezing and 
rhonchi in all lung fields, and poor air flow.  The 
impressions included acute hypercapnic hypoxic respiratory 
failure requiring mechanical ventilation.  The discharge 
summary from the veteran's hospitalization showed that he was 
hospitalized for a week and the final diagnoses included 
respiratory failure and COPD.

A pulmonary consultation completed during the veteran's 
hospitalization in December 2004 shows that, when he was 
admitted to the ER, he was markedly tachypneic "and was 
moving very little air."  On admission, he deteriorated 
rapidly and required immediate intubation.  "Following 
intubation, the [veteran] was very difficult to ventilate.  
He required hand ventilation on a couple of occasions because 
of [an] inability to move air."  He had improved since his 
admission with significant continuous breathing treatments 
and steroids.  Physical examination showed bilaterally 
symmetric chest excursions which were diminished and coarse 
expiratory tight wheezing throughout both lung fields.  Chest 
x-ray showed hyperinflation, an endotracheal tube in 
position, and no infiltrates or pneumothorax.  The 
impressions included ventilatory failure, status asthmaticus, 
possible COPD exacerbation, and severe bronchospasm.  The 
veteran was prescribed intravenous steroids and heavy 
sedation.  

On VA outpatient treatment later in December 2004, the 
veteran complained of a recent asthma exacerbation which 
required hospitalization at a private facility.  He was 
treated in the intensive care unit of that facility and 
discharged the day before reporting to the VA outpatient 
clinic.  His history included asthma.  Physical examination 
showed bilateral wheezes in the chest.  The assessment 
included asthma exacerbation.  The veteran was prescribed 
several medications to treat his asthma.

In March 2005, the veteran complained of chest congestion.  
He reported more frequent use of Albuterol.  Physical 
examination showed bilateral wheezes in the chest, right 
greater than left.  The VA examiner altered the veteran's 
medication regimen to include Advair and gave the veteran an 
oral antibiotic and prednisone taper. The assessment was 
asthma.

In May 2005, the veteran complained of shortness of breath 
and a mild cough with yellow sputum.  He experienced 
persistent symptoms without medication.  Physical examination 
showed bilateral expiratory wheezes in the chest.  The 
assessment was asthma exacerbation.

In June 2005, the veteran complained of an asthma 
exacerbation.  Physical examination showed bilateral wheezes 
in the chest.  The assessment was asthma exacerbation.

In July 2005, the veteran complained of a cough with mild 
yellow sputum.  His history included asthma.  Physical 
examination showed occasional wheezes in the chest.  The VA 
examiner noted that the veteran "does not appear to be 
having an acute exacerbation" of asthma.  The assessment 
included asthma.

In September 2005, the veteran's complaints included 
wheezing.  His history included asthma.  "Even though the 
[veteran] claims to feel somewhat better, he still uses his 
Albuterol 3 to 4 times a week, usually in the mornings around 
6 to 8 a.m."  He denied any breathing problems or awakening 
at night.  His symptoms "are always worse in the 
summertime."  He was hospitalized at a private facility in 
December 2004 and intubated for asthma exacerbation "where 
his 'airway closed' and he said he could not catch a breath 
at all."  Physical examination showed mild wheezing on 
auscultation of the lungs.  Pulmonary function testing showed 
an FEV-1 of 88 percent predicted, and an FEV-1/FVC ratio of 
63 percent.  The veteran had obstructive disease without 
significant impairment.  The assessment was that the 
veteran's symptoms were most compatible with mild-persistent 
reactive airway disease.  The VA examiner added Singulair and 
Advair daily to the veteran's medications.

In January 2006, the veteran reported that, although he was 
feeling better, he still used either a nebulizer or inhaler 
about 5-6 times a week.  His history included asthma and a 
hospitalization and intubation in December 2004.  He 
currently was on Singulair, Advair, and Albuterol.  His most 
recent pulmonary function testing showed an FEV-1 of 
88 percent predicted, and an FEV-1/FVC ratio of 63 percent.  
He had obstructive disease without significant impairment.  
Physical examination showed clear lungs to auscultation 
bilaterally with right-sided wheezes.  The assessment 
included asthma.  The veteran was taking Singulair regularly 
and the VA examiner stressed the need for him to take Advair 
regularly as well.  The veteran's inhaler and nebulizer were 
refilled.

The Board finds that the preponderance of the evidence is 
against an effective date earlier than September 19, 2000, 
for a 100 percent rating for bronchial asthma with emphysema.  
As noted above, in a rating decision dated on May 13, 1981, 
the RO assigned a higher 30 percent rating for bronchial 
asthma.  This decision was issued to the veteran in June 1981 
and was not appealed.  The veteran then filed an increased 
rating claim for bronchial asthma which was date-stamped as 
received by the RO on September 19, 2000.

The evidence received within 1 year of the date of this claim 
shows that the veteran's service-connected bronchial asthma 
was, at best, moderately disabling prior to September 19, 
2000, and was totally disabling thereafter.  It appears that 
the veteran was not treated for his service-connected 
bronchial asthma between June 1981, when VA issued a rating 
decision assigning a higher 30 percent rating for bronchial 
asthma, and September 2000, when he filed his increased 
rating claim for bronchial asthma.  The veteran has not 
submitted any medical evidence showing any treatment for 
service-connected bronchial asthma between June 1981 and 
September 2000.  He also has not identified any records for 
this period that VA should attempt to obtain.  

The evidence of record shows that the veteran's bronchial 
asthma worsened considerably after September 19, 2000.  On 
September 19, 2000, the veteran filed this claim for an 
increased rating, in effect alleging that his disability had 
worsened.  In November 2000, the veteran reported that his 
treatment consisted of using an atomizer and oral tablets of 
bronchodilators.   He missed a lot of work due to his 
breathing problems.  Following pulmonary function testing, 
the VA examiner stated that the veteran's "pulmonary problem 
is considerably worse than it was."  The veteran was 
diagnosed as having true bronchial asthma and pulmonary 
emphysema secondary to bronchial asthma.  The veteran 
reported using his Albuterol inhaler more frequently in 
December 2000.  Beginning in March 2003, the veteran was 
treated repeatedly for asthma exacerbations which required 
treatment with short doses of steroids.  On VA examination in 
July 2003, the veteran complained of shortness of breath 
"all the time."  The veteran reported taking two puffs of 
Albuterol, two puffs of salmeterol, two puffs of flunisolide 
and two sprays of beclomethasone in each nostril.  "Despite 
this treatment, periodically he goes to the Emergency Room 
for treatment."  The veteran reported experiencing "a bad 
asthma attack" 4 times a month.  The veteran's FEV-1 was 
49 percent predicted, and his DLCO (SB) was 38 percent 
predicted.  The VA examiner stated that the veteran's severe 
bronchial asthma "has especially become worse in the last 
two years.  The veteran is totally and permanently 
disabled."  The veteran was diagnosed as having severe 
bronchial asthma.  The veteran continued experiencing acute 
asthma exacerbations in 2004 and 2005, including a private 
hospitalization and intubation in December 2004 when he 
reported that he could not catch his breath and was treated 
for acute respiratory failure.  In March 2005, the VA 
examiner altered the veteran's medication regimen to include 
Advair and gave him an oral antibiotic and prednisone taper.  
In September 2005, the VA examiner added Singulair and Advair 
daily to the veteran's medications.  Based on the veteran's 
totally disabling bronchial asthma with emphysema, the RO 
assigned a 100 percent rating effective September 19, 2000.  
This is the earliest factually ascertainable date that 
entitlement to an increased rating arose.  That is the dated 
the veteran alleged that his condition had worsened.  
Subsequent evidence supported that contention.  There is 
nothing prior to that date indicating that his condition had 
worsened.  Thus, the veteran's appeal must be is denied.

As the preponderance of the evidence is against the veteran's 
appeal, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than September 19, 
2000, for a 100 percent rating for bronchial asthma with 
emphysema is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


